ChiefJustice                                                     ^^^i*^^                                                 Clerk
James T. Worthen                                                   ^aims^                                                Cathy S.Lusk
                                          Twelfth Court of Appeals
Justices                                                                                                                 Chief Staff Attorney
Sam Griffith                                                                                                             Margaret i ii issey
Diane DeVasto




           Tuesday, January 31, 2006


           Tommie Denson                                                    Mr. John Michael Orton
           #687907                                                          Assistant Attorney General
           Clements Unit                                                    Law Enforcement Defense Division - 012
           9601 Spur 591                                                    P.O. Box 12548, Capitol Station
           Amarillo, TX 79107-9601                                          AUSTIN, TX 78709-1144

           RE:       Case Number:                         12-04-00037-CV
                     Trial Court Case Number:             38,355

           Style: Tommie Denson
                     v.

                     T.D.C.J.-I.D., et al

           Enclosed is a copy of the Memorandum Opinion issued this date in the above styled and
           numbered cause. Also enclosed is a copy of the court's judgment.

           Very truly yours,

           CATHY S. LUSK, CLERK



           Bv: fltfaiM. Mfi&i
                 Katrina McClenny, Chief Deputy Clerk

           CC:             Hon. John Ovard
                           Judge James N. Parsons III
                           Ms. Janice Staples




                     1517 West Front Street • Suite354 • Tyler,TX 75702 • Tel: 903-593-8471 • Fax: 903-593-2193
Serving Anderson, Angelina. Cherokee, Gregg, Henderson. Houston. Nacogdoches. Rains. Rusk. Sabine. San Augustine Shelhw Smith. Triatt}. I'pshur.
                                                         Van Zandt and Wood Counties
                                                         www.12thcoa.courts.state.tx.us